UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBYN ABRAHAM,

                         Plaintiff,
                                                   17 Civ. 5429 (KPF)
                  -v.-
                                                        ORDER
 ABBY LEIGH, et al.,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court has received notice that Plaintiff has paid the outstanding

invoices owed to Hudson Reporting. Accordingly, the Order to Show Cause

hearing currently scheduled for February 14, 2020, is hereby ADJOURNED

sine die.

SO ORDERED.

Dated:      February 11, 2020
            New York, New York             __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
